July 8, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549-7553 Attention:Mr. Daniel F. Duchovny Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 by Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag, Sangita Shah, N. Scott Fine, and Darryl Keys Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: In response to the request of the staff of the Securities and Exchange Commission (the "Commission") set forth in the staff's letter dated July 2, 2014, I hereby acknowledge that: a) I am responsible for the adequacy and accuracy of the disclosure in the filing; b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and c) I may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Darryl Keys Participant July 6, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549-7553 Attention:Mr. Daniel F. Duchovny Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 by Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag, Sangita Shah, N. Scott Fine, and Darryl Keys Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: In response to the request of the staff of the Securities and Exchange Commission (the "Commission") set forth in the staff's letter dated July 2, 2014, I hereby acknowledge that: a) I am responsible for the adequacy and accuracy of the disclosure in the filing; b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and c) I may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Sangita Shah Participant July 7, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549-7553 Attention:Mr. Daniel F. Duchovny Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 by Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag, Sangita Shah, N. Scott Fine, and Darryl Keys Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: In response to the request of the staff of the Securities and Exchange Commission (the "Commission") set forth in the staff's letter dated July 2, 2014, I hereby acknowledge that: a) I am responsible for the adequacy and accuracy of the disclosure in the filing; b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and c) I may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Howard Morgan Participant July 7, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549-7553 Attention:Mr. Daniel F. Duchovny Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 by Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag, Sangita Shah, N. Scott Fine, and Darryl Keys Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: In response to the request of the staff of the Securities and Exchange Commission (the "Commission") set forth in the staff's letter dated July 2, 2014, I hereby acknowledge that: a) I am responsible for the adequacy and accuracy of the disclosure in the filing; b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and c) I may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Michael Luetkemeyer Participant July 7, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549-7553 Attention:Mr. Daniel F. Duchovny Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 by Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag, Sangita Shah, N. Scott Fine, and Darryl Keys Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: In response to the request of the staff of the Securities and Exchange Commission (the "Commission") set forth in the staff's letter dated July 2, 2014, I hereby acknowledge that: a) I am responsible for the adequacy and accuracy of the disclosure in the filing; b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and c) I may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Eric Freitag Participant July , 2014 Securities and Exchange Commission treet, NE Washington, DC 20549-7553 Attention:Mr. Daniel F. Duchovny Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 by Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag, Sangita Shah, N. Scott Fine, and Darryl Keys Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: In response to the request of the staff of the Securities and Exchange Commission (the "Commission") set forth in the staff's letter dated July 2, 2014, I hereby acknowledge that: a) I am responsible for the adequacy and accuracy of the disclosure in the filing; b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and c) I may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ N. Scott Fine Participant July , 2014 Securities and Exchange Commission treet, NE Washington, DC 20549-7553 Attention:Mr. Daniel F. Duchovny Re: Forward Industries, Inc. Soliciting Materials filed pursuant to Rule 14a-12 by Terence Bernard Wise, Howard Morgan, Michael Luetkemeyer, Eric Freitag, Sangita Shah, N. Scott Fine, and Darryl Keys Filed July 1, 2014 File No. 001-34780 Dear Mr. Duchovny: In response to the request of the staff of the Securities and Exchange Commission (the "Commission") set forth in the staff's letter dated July 2, 2014, I hereby acknowledge that: a) I am responsible for the adequacy and accuracy of the disclosure in the filing; b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and c) I may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Terence Bernard Wise Participant
